          Case 2:18-cv-06829-FB-RLM Document 19 Filed 06/20/19 Page 1 of 1 PageID #: 81

                                                 National Benefit Fund (646) 473-9200 | Pension Fund  (646) 473-8666
                                                 Greater New York Benefit Fund  (212) 541-9150 | Pension Fund  (646) 473-8666
                                                 Home Care Employees Benefit and Pension Funds  (646) 473-9200

                                                 330 WEST 42ND STREET  NEW YORK, NY 10036-6977  WWW.1199NBF.ORG
                                                      31st Flr., Legal Department  Writer’s Direct: phone (646) 473-6042
                                                                                facsimile (646) 473-6049
                                                                            email jennifer.weekley@1199funds.org


June 20, 2019

Via ECF

The Honorable Frederic Block
United States District Judge
United States District Court for the
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

          Re: Long Island Neurological Associates, P.C. v. 1199SEIU National Benefit Fund
                                          Case No. 2:18-cv-06829

Dear Judge Block:

This office represents Defendant 1199SEIU National Benefit Fund in the referenced action. The parties
are writing to jointly request a 30-day adjournment of the pre-motion conference scheduled for June 21,
2019 at 11:00 a.m. The reason for this request is that the parties are engaged in active settlement
negotiations and wish to avoid expending unnecessary judicial and litigation resources.

In the alternative, we respectfully request leave to participate in the conference by telephone.

Thank you for your consideration.


Respectfully,


______/s/______________
Jennifer D. Weekley
Assistant General Counsel
1199SEIU National Benefit Fund


cc:       Nan Geist Faber, attorney for Plaintiff, Long Island Neurological Associates, P.C. (via ECF).




  Although these Funds are jointly administered, benefits are subject to each Fund’s Summary Plan Description (SPD) and the discretion of the Trustees of that Fund.
